Citation Nr: 1109106	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-46 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection for bilateral hearing loss, assigning a 20 percent evaluation.  

In October 2010, a Travel Board hearing before the undersigned was held.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the October 2010 personal hearing, the Veteran and his spouse testified that the Veteran's hearing acuity has worsened since his last VA audiological examination which was conducted in March 2008.  The Veteran further testified that his hearing loss disability has caused both social and occupational impairment.  See also, statement received in December 2010.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  In the VA examination report, the examiner must fully describe the functional effects caused by the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA audiology examination to determine the extent and severity of his bilateral hearing loss disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  The examiner should also fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

2.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and give the Veteran an opportunity to respond. 

Then, return the case to the Board, if in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


